— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Potoker, J.), rendered May 20, 1982, convicting him of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The record reveals that the defendant failed to raise his present contentions concerning alleged errors in the jury charge in the court of first instance. Thus, he has failed, as a matter of law, to preserve those issues for appellate review (see, People v Chin, 67 NY2d 22; People v Cona, 49 NY2d 26; People v Rios, 100 AD2d 521). In any event, we note that the court’s charge concerning accessorial liability and intoxication was proper.
Additionally, we find the sentence imposed to be well within the bounds of the court’s sound discretion and neither harsh nor excessive in view of the defendant’s history of criminal activity and the serious nature of the instant offense (see, People v Farrar, 52 NY2d 302; People v Suitte, 90 AD2d 80). Niehoff, J. P., Rubin, Eiber and Kunzeman, JJ., concur.